                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

Total Toxicology Labs, LLC,

       Plaintiff,

v.                                           Civil Case No. 19-12000

Alex M. Azar, II. Secretary of the           Sean F. Cox
United States Department Of Health           United States District Court Judge
and Human Services, et al.,

      Defendants.
_________________________________/

                            OPINION & ORDER
        DENYING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

       The plaintiff in this case, Total Toxicology Labs, LLC d/b/a TT Labs, LLC (“TT Labs”),

provides clinical laboratory services to patients nationwide and is a participant in the Medicare

Payment Process within the Medicare reimbursement system. As a participant in that system,

TT Labs is subject to audits of its billings. In 2017, TT Labs learned that government auditors

found that it had overcharged for services provided to Medicare beneficiaries. TT Labs

challenged the auditors’ decisions at two levels of the Medicare administrative appeals process

but, after those appeals, TT Labs was still found to have been overpaid for its services. TT Labs

pursued an appeal at the third level of review, but has not yet been given a hearing date because

the system is backlogged such that instead of receiving a hearing in 90 days, it could take three

years or more for that administrative appeal to take place. Meanwhile, the Government has

begun to start recouping the money that the audits showed were overpaid to TT Labs, as the

regulatory scheme allows. The government recovers the amount due from the money that it


                                                 1
would otherwise pay for new reimbursement claims until the service provider’s debt is paid in

full.

        The Government contends that TT Labs currently owes it a significant balance for

overpayments, that it intends to recoup going forward. Not wanting to wait three years for the

third-level administrative appeal, and not having sought a hardship exception or pursuing other

options under the regulatory scheme, such as escalation procedures, TT Labs filed this action

asserting a due process claim and seeking a preliminary injunction. It asks this Court to enjoin

the Government from any further recoupment until such time as it gets a third-level

administrative appeal heard and decided.

        At an early status conference, counsel advised the Court that a federal district court in

Tennessee had issued a preliminary injunction in a similar case with another Medicare service

provider, A1 Diabetes, and that a decision on the appeal in that case would likely decide several

of the issues in play here. The United States Court of Appeals for the Sixth Circuit, however,

did not rule on the issues and, instead, issued a decision wherein it identified a host of questions

and concerns that need to be addressed before a decision on an preliminary injunction in this

kind of case could be made. Thus, the Sixth Circuit vacated the district court’s preliminary

injunction and remanded so that the parties and district court could address the various issues

and questions it identified.

        The motion in this case has been fully briefed and TT Labs has not requested an

evidentiary hearing. This Court heard oral argument on December 17, 2019. As explained

below, TT Labs has not answered all of the various questions raised in A1 Diabetes as to the

factors to be considered relating to the likelihood of success on the merits of its due process


                                                  2
claim. And, even if it had, and the answers weighed in its favor such that it established a

substantial likelihood of success on the merits of its due process claim, then this Court would

still have to evaluate the other preliminary injunction factors. That includes the critical factor of

the risk of irreparable harm to the plaintiff absent the requested injunctive relief. Although TT

Labs has a theoretically plausible claim of serious financial injury absent the requested

injunction, it has failed to make the requisite evidentiary showing of certain and immediate

irreparable financial harm needed to obtain a preliminary injunction. As such, the Court shall

DENY the motion.

                                         BACKGROUND

       Plaintiff TT Labs filed this action against Defendant Alex M. Azar, II, Secretary of the

United States Department of Health and Human Services and Seema Verma, Administrator for

the Centers for Medicare and Medicaid Services (“the Government”) asserting the following

three counts: 1) “Denial Of Procedural Due Process” (Count I); 2) “Ultra Vires” (Count II); and

3) “Violation Of The Administrative Procedures Act” (Count III). TT Labs’s complaint alleges

that the Government’s “recoupment of the alleged overpayment has already caused Plaintiff

devastating financial harm its continuance will cause continued financial harm, and possibly

force Plaintiff out of business well before any ALJ could hear and decide the case pursuant to

statutory administrative review. Without the temporary relief requested herein, Plaintiff is likely

to suffer the fatal consequence of permanent closure.” (Compl. at ¶ 41).

       Pending before the Court is a motion filed by TT Labs seeking a preliminary injunction.

TT Labs asks this Court to enjoin the Government “from any further recoupment or collection of

alleged Medicare overpayments, including referral to the U.S. Treasury Department for


                                                  3
collection, until such time as an administrative law judge assigned to the Office of Medicare

Hearings and Appeals (‘OMHA’) hears Plaintiff’s pending appeal and renders a decision

thereon.” (ECF No. 3 at PageID.156).

        TT Labs’s motion does not request an evidentiary hearing. Rather, TT Labs states that its

“Motion is based on the facts sworn in the Verified Complaint filed in this action and the exhibits

attached thereto, and the Brief in Support filed herewith, and applicable law.” (ECF No. 3 at

PageID.156) (emphasis added). There are no declarations or affidavits attached as exhibits to the

motion.

        TT Labs’s complaint is titled, “Verified Complaint For Temporary Restraining Order

And Preliminary Injunction.” (ECF No. 1) (emphasis added). A verified complaint has the same

force and effect as a signed and notarized affidavit. Williams v. Browman, 981 F.2d 901, 905

(6th Cir. 1992). Its title notwithstanding, TT Labs’s complaint was neither accompanied by a

sworn statement nor attested to under oath, and thus it is not a verified complaint. See El Bey v.

Roop, 530 F.3d 407, 414 (6th Cir. 2008) (noting that a “verified complaint” is one that is signed

under the penalty of perjury pursuant to 28 U.S.C. § 1746); see also Williams, supra; 28 U.S.C. §

1746.

        TT Labs has not submitted any affidavits or declarations in support of its motion, such as

an affidavit attesting to its financial condition or the impact of the recoupment on same.

        Soon after this case was filed, this Court held a status conference with counsel. Counsel

advised the Court that a district court in Tennessee had granted a preliminary injunction in a




                                                 4
similar case against the Government, without holding an evidentiary hearing1, and in favor of

another Medicare service provider, A1 Diabetes & Medical Supply. They further advised that an

appeal before the Sixth Circuit in that case would very likely answer many of the same issues in

this case, such as whether subject matter jurisdiction exists, whether a Medicare service provider

has a protected interest for purposes of a due process claim, and whether the issuance of a

preliminary injunction is appropriate. The parties agreed to a briefing schedule as to the motion

in this case.

        The Government filed a brief in opposition to the preliminary injunction motion. It

argues that TT Labs is unlikely to succeed on the merits of its due process claim because, among

other things, TT Labs has not asserted a protected property interest for purposes of a due process

claim, and available procedures amply protect against the risk of an erroneous deprivation here.

        The Government further argues that TT Labs has not shown it is likely to suffer

irreparable harm in the absence of a preliminary injunction and noted that TT Labs had not

presented any evidence as to its alleged financial harm:

        A showing of probable irreparable harm is the single most important prerequisite
        for the issuance of a preliminary injunction. Lucero v. Detroit Pub. Schs., 160
        F.Supp.2d 767, 901 (E.D. Mich. 2001). Without such a showing, the Court
        simply cannot issue a preliminary injunction. Id. Thus, in this matter, the Court
        need not assess whether Plaintiff’s financial condition is as bad as alleged, or
        whether the entity’s financial condition is sufficient proof of irreparable harm,
        because Plaintiff has failed to set forth any evidence to support its claim of
        financial hardship. Because Plaintiff offered no evidence, this critical element
        has not been met, and the motion must be denied. DPLSA at *10 (DPLSA has not
        provided any evidence, besides mere speculation, that any arbitration award or
        MERC award in its favor would be so great as to force the City of Detroit into


        1
         See A1 Diabetes & Med. Supply v. Azar, 2018 WL 7283329 at * 1-3 (W.D. Mich. 2018)
(noting that the Plaintiff Medicare service provider had filed a “verified complaint” and that the
Court ruled following hearing oral argument, not an evidentiary hearing.)

                                                5
       great financial hardship).

(ECF No. 10 at PageID.280).

       On August 22, 2019, the Sixth Circuit issued a published opinion in A1 Diabetes,

vacating the district court’s preliminary injunction and remanding for proceedings consistent

with the opinion. A1 Diabetes & Med. Supply v. Azar, 937 F.3d 613 (6th Cir. 2019). In it, the

appellate court vacated the preliminary injunction issued by the district court, and spelled out a

number of issues that were unclear and required answers.

       On September 6, 2019 – and with the benefit of the Sixth Circuit’s published opinion in

A1 Diabetes – TT Labs filed a Reply Brief in support of its motion. Mindful that the Sixth

Circuit has issued its decision in A1 Diabetes prior to the filing of it, this Court granted TT

Labs’s request to exceed the page limitation under the local rule and allowed it to file a reply

brief of 18 pages. A good portion of it is devoted to the issue of whether TT Labs has a

protected property interest, something the Sixth Circuit assumed without deciding in A1

Diabetes. TT Labs’s reply brief does not identify any evidence to substantiate its allegations

regarding its alleged financial injuries, nor does it address various questions posed by the Sixth

Circuit in A1 Diabetes.


                                            ANALYSIS

       “A preliminary injunction is an extraordinary measure that has been characterized as ‘one

of the most drastic tools in the arsenal of judicial remedies.’” Bonnell v. Lorenzo, 241 F.3d 800,

808 (6th Cir. 2001) (citation omitted).

       In reviewing a request for a preliminary judgment, a district court looks at four factors: 1)

the plaintiff’s likelihood of success on the merits; 2) the risk of irreparable harm to plaintiffs

                                                  6
absent injunctive relief; 3) the risk of harm to others resulting from an injunction; and 4) the

broader public interest. A1 Diabetes, 937 F.3d at 618 (citing Mich. State AFL-CIO v. Schuette,

847 F.3d 800, 803 (6th Cir. 2017)).

       The movant bears the burden of demonstrating its entitlement to the preliminary

injunction sought, and its burden is a heavy one. A preliminary injunction is an extraordinary

remedy which should be granted only if the movant carries his or her burden of proving that the

circumstances clearly demand it. Leary v. Daeschner, 228 F.3d 729, 739 (6th Cir. 2000).

       In A1 Diabetes, the Sixth Circuit reviewed a district court’s grant of a preliminary

injunction to a Medicare service provider who, like TT Labs, was facing recoupment while

awaiting a third-level administrative review. In doing so, it did not proceed past the first factor

(the plaintiff’s likelihood of success on the merits), finding that “more information” was needed

before such an injunction could be sustained.

I.     Likelihood Of Success On The Merits

       Like the plaintiff in A1 Diabetes, TT Labs asserts that it has a substantial likelihood of

success on the merits of its procedural due process claim. As to that claim:

       The Fifth Amendment prohibits the federal government from depriving any
       person “of life, liberty, or property, without due process of law.” U.S. Const.
       amend. V. To prevail on such a claim, [the plaintiff, here TT Labs,] must show
       that the government deprived it of a “liberty or property” interest and did so
       without the kind of “process” the Constitution requires.

Id. at 618-19.

       In A1 Diabetes, the Sixth Circuit recognized that various courts have disagreed about

whether a Medicare service provider has a property interest in getting paid for what it provides.

It declined to resolve that question and, instead, assumed without deciding that A1 had such a


                                                  7
property interest. Id. at 619.

        It then proceeded to consider what process would be owed, under Matthews v. Eldridge,

424 U.S. 319 (1976):

        Matthews v. Eldridge, once again, enters the picture. It tells us to balance four
        factors in deciding what process [a Medicare service provider like] A1 deserves:
        “[1] the private interest that will be affected by the official action; . . . [2] the risk
        of an erroneous deprivation[;] . . . [3] the probable value, if any, of additional or
        substitute procedural safeguards; and . . . [4] the Government’s interest, including
        the function involved and the fiscal and administrative burdens that the additional
        or substitute procedural requirement would entail.” 424 U.S. at 335, 96 S.Ct. 893.

Id. at 619.

        The Sixth Circuit found that the first and fourth factors were “relatively straightforward”

to apply.

        A.      The First Factor - The Private Interest That Will Be Affected By The Official
                Action

        Notably, the plaintiff company in A1 Diabetes receives nearly all of its revenue – 90% –

from Medicare reimbursements. A1 Diabetes & Med. Supply v. Azar, 2018 WL 7283329 at * 1

(W.D. Tenn. 2018); A1 Diabetes, 937 F.3d at 616.

        The Sixth Circuit found that the first factor weighed in favor of that Medicare service

provider, explaining:

        As to the first one, A1 plainly has a significant “private interest”: payment for
        services rendered. It’s difficult for a company to stay in business without fresh
        revenue. As this case comes to us, the company already has laid off 25 people.
        And nearly 50 others will lose their jobs if A1 enters bankruptcy—which A1
        claims is inevitable if the government may deduct all new reimbursement
        payments against the $7 million in recoupment payments now due. The future
        viability of a company—not to mention (though just mentioned) the jobs it
        sustains—hinges on whether it gets new reimbursements for new services
        provided. It’s true that this money may look less important than other money
        subject to claims like this one—whether successful claims, see Goldberg v. Kelly,
        397 U.S. 254, 264, 90 S.Ct. 1011, 25 L.Ed.2d 287 (1970) (identifying government

                                                    8
        welfare benefits as “the very means by which to live”), or unsuccessful claims,
        see Mathews, 424 U.S. at 340, 96 S.Ct. 893 (recognizing that the private interest
        in disability benefits is not so significant that a pre-termination hearing is
        necessary). But we must look at A1’s “private interest” in part through its eyes,
        not exclusively through others’ eyes. And there is plenty to appreciate from A1’s
        vantage point.

Id. at 619.

        The amount of the recoupment at issue here is substantially less than the seven million

dollars at issue in A1 Diabetes. If this Court is reading TT Labs’s Reply Brief correctly, the

Government contends that TT Labs currently owes it a balance of approximately $800,000.00 for

overpayments, that it wishes to recoup going forward. Moreover, this Court does not know what

percentage of TT Labs’s total revenue comes from Medicare reimbursements. Nevertheless, for

purposes of this first factor of determining what process is owed, this factor weighs in favor of

TT Labs, as the A1 Diabetes court instructed to look at the Medicare service provider’s private

interest, in part through its own eyes.

        B.     The Fourth Factor – The Government’s Interest

        The Al Diabetes Court found that the fourth factor, the government’s interest, weighed in

favor of the Government explaining:

        The fourth factor, by contrast, cuts in favor of the government. It seeks to recover
        on a timely basis millions of dollars that several government auditors agree it is
        owed and that two independent layers of administrative review confirm it is owed.
        This agency, like every federal agency, has ample reason to ensure that it does not
        waste the people’s money. Just as the people’s resources are finite, so are the
        government’s. Delayed recoupment of over-billing puts Medicate at risk, and
        other government programs too.

Id.
        In this case, this fourth factor weighs in favor of the Government for these same reasons.




                                                 9
       C.      The Second And Third Factors – The Risk Of Erroneous Deprivation And
               The Probable Value, If Any, Of Additional Or Substitute Procedural
               Safeguards

       The second factor is the risk of an erroneous deprivation and the third factor is the

probable value, if any, of additional or substitute procedural safeguards. As to those factors, in

A1 Diabetes, the Sixth Circuit concluded that both of those “considerations remain clouded by a

few questions and the need for a few more answers. Even after the district court’s thoughtful

decision, admirable appellate briefing, and helpful oral arguments in our court, some details

about the administrative scheme and A1’s choices under it remain unclear.” Id. at 619-20.

       The Sixth Circuit was hesitant to affirm the district court’s grant of a preliminary

injunction “in this setting” (ie., an injunction sought by a Medicare service provider facing

recoupment while waiting for a third-level review) stating “[i]n view of the centrality of the

likelihood-of-success factor to this appeal, and in view of the significance of giving a green light

to federal due process claims in this setting, we think it prudent to obtain more information

before resolving the point.” Id. at 620.

       The rest of the decision then spells out a host of unanswered questions and concerns that

prevented the Sixth Circuit from determining whether the second and third factors weighed in

favor of, or against, the issuance of a preliminary injunction:


       The record, for one, remains unclear about A1’s choice not to take advantage of
       the escalation option. By statute, if an ALJ does not provide A1 its hearing and
       decision in ninety days, A1 may escalate its claim to the fourth and final level of
       administrative review—and then to district court review if the same problem
       raises its head. 42 U.S.C. § 1395ff(d)(3)(A)–(B). A1 submitted a timely appeal for
       an ALJ hearing on August 15, 2018. That started the ninety-day clock. If A1 had
       submitted a request for escalated review after that period ran, and if it had the
       same problem at the fourth level of review, it could have made it to district court


                                                 10
as early as February 2019. At that point, A1 could have asked for an injunction
(on the merits of the recoupment claim rather than on the due process claim) to
bar further recoupment while it litigated the auditors’ decisions that underlie its
claim before this court. At oral argument, A1 represented that it could stave off
bankruptcy for ninety days, while waiting for an ALJ decision, but not three to
five years. Why was the same not true for the six months it would take to
escalate? And how exactly does escalation compromise, as opposed to avoid, due
process problems?
Escalation, it’s true, requires a party to forgo the right to a live hearing at the third
level of the process. Absent the ALJ hearing, it’s also true, the district court will
be limited to the written administrative record, leaving A1 without the chance to
cross-examine the government’s statisticians. But these answers, too, leave
questions. The Medicare Act generally requires that a provider who challenges an
auditor’s decision to submit all evidence in its favor before it reaches the third
layer of review. See 42 U.S.C. § 1395ff(b)(3) (“A provider of services or supplier
may not introduce evidence in any appeal under this section that was not
presented at the [second level of review] unless there is good cause which
precluded the introduction of such evidence ....”). And the first and second levels
of administrative review require the decisionmakers to provide detailed, written
explanations for their decisions. 42 U.S.C. §§ 1395ff(b)(3), (c)(3)(E). By the third
level of review, then, the provider and the government must have submitted all of
their supporting evidence, and the decisionmakers must have explained any
decision to reject a provider’s claim. As for A1’s desire to cross-examine the
government’s auditors, that right is qualified. Although the regulations allow
agency officials and the contracted auditors who conducted the extrapolation to
participate in the ALJ proceedings, 42 C.F.R. § 405.1010(a)(1), the regulations
prohibit ALJs from subpoenaing agency officials to participate in a hearing. Id. §
405.1010(a) (2). Cross-examination, in other words, is not guaranteed, even at the
ALJ hearings, which apparently often are decided by telephone and essentially on
the written record. The parties also dispute the extent to which physician
testimony on the medical necessity of charges is available at the ALJ hearing.
Appellee’s Br. 31; Reply Br. 12. What, then, exactly is provided in terms of
additional fairness at the ALJ hearing? And relatedly what exactly would A1 give
up by not seeking immediate recourse in federal court through escalation?
That leaves the other key question. The parties do not seem to have been aware of
a recoupment option that might have allowed A1 to obtain an ALJ hearing before
making most or even all of its recoupment payments. Nothing in the statute or
regulations seems to prohibit the government from creating an installment-based
repayment plan that accounts for a provider’s financial distress and the
government’s log jam in resolving appeals at the third and fourth levels of review.
For example: It is not clear when or whether the government must demand
recoupment—either as a matter of statutory or regulatory authority. (How do we
know, to be specific, that the Federal Claims Collection Act applies to Medicare-

                                           11
        based claims? The relevant statute, 31 U.S.C. § 3711, does not seem to say.) It is
        not clear what kind of discretion and how much discretion the government has on
        timing. See, e.g., 42 C.F.R. § 401.607(c)(3); see also 42 U.S.C. §
        1395ddd(f)(1)(A); 42 C.F.R. § 405.379(h)(2). And it is not clear whether, if the
        government is statutorily obligated to collect recoupment and if it must do so
        within a certain time, it may delay the bulk of the recoupment payments until after
        the ALJ hearing and decision, keeping in mind that the delays stem from
        bureaucratic snags in the government’s appeal process.
        Finally, we have unanswered questions regarding the statistics concerning the
        relief likely to be obtained at the third level of administrative review. In
        particular, how often does an entity obtain substantial relief at level three over any
        relief that it obtained at level two? And how should we account for the high rate
        of dismissals at level three?


Id. at 619-20 (italics in original). Because the record left those questions unanswered, the Sixth

Circuit vacated the district court’s order granting the Medicare service provider a preliminary

injunction:


        To the end of answering these questions, we vacate the district court’s order
        granting A1 a preliminary injunction and remand the case to the district court. On
        remand, the court is free to maintain the status quo by reissuing a temporary
        restraining order and other preliminary relief while the parties respond promptly
        to these (and any other relevant) questions. After obtaining this information, the
        district court remains free to reach the same or a different conclusion—and to
        explain how this new information either does or does not alter its initial
        conclusion. Once the parties and the court promptly complete that process, the
        losing party may appeal the district court’s order on an expedited basis to this
        panel. At that point, we will decide whether additional briefing and oral argument
        are necessary.

Id. at 621.

        The list of issues and questions raised by the Sixth Circuit in A1 Diabetes have not been

answered by TT Labs, the party seeking the extraordinary relief of a preliminary injunction in

this case.

        Moreover, the Government’s brief adds what appear to be additional issues that the A1


                                                 12
Diabetes court would want addressed. The Government states that “[a]lso potentially available

to a provider who is subject to the ALJ backlog is the OMHA Settlement Conference Facilitation

Program (SCF), which is an alternative dispute resolution option that mediates the dispute,

(Exhibit A, Griswold Affidavit at ¶ 11), and the OMHA Statistical Sampling Initiative (SSI),

which uses a statistical sampling to adjudicate a subset of an appellant’s pending appeals and

extrapolate the results to the universe of their pending appeals, resulting in a faster adjudication

time. (Id.). Plaintiff has not submitted a request to participate in either the SCF or the SSI. (Id.

at ¶ 13).” (ECF No. 10 at PageID.267).

II.    The Risk Of Irreparable Harm To TT Labs Absent Injunctive Relief

       Even if TT Labs had answered all of the various questions posed by the Sixth Circuit’s

decision in A1 Diabetes (which it has not), and the answers weighed in its favor such that it

established a substantial likelihood of success on the merits of its due process claim, then this

Court would still have to evaluate the other preliminary injunction factors.

       That includes the risk of irreparable harm to the plaintiff absent the requested injunctive

relief. As explained in Contech Casting, LLC, that is a critical factor:

       While no one factor is dispositive in deciding a motion for injunctive relief, courts
       have historically assigned great weight to the strength of the irreparable-injury
       showing. See 11A Charles Alan Wright, Arthur R. Miller, Mary Kay Kane,
       Richard L. Marcus, Federal Practice & Procedure § 2948.1, p. 139 (2d ed. 1995)
       (“Perhaps the single most important prerequisite for the issuance of a preliminary
       injunction is a demonstration that if it is not granted the applicant is likely to
       suffer irreparable harm before a decision on the merits can be rendered ...”). The
       Sixth Circuit agrees that it is “typically regarded as the most important” factor.
       Lexington–Fayette Urban Cnty. Gov’t v. BellSouth Telecomms., Inc., 14
       Fed.Appx. 636, 639 (6th Cir. 2001). Its elevated status in the hierarchy of
       equitable considerations is reflected in the number of cases holding that injunctive
       relief should not be awarded in its absence. See City of Los Angeles v. Lyons, 461
       U.S. 95, 111, 103 S.Ct. 1660, 75 L.Ed.2d 675 (1983) (injunction “unavailable
       absent a showing of irreparable injury”); Patio Enclosures, Inc. v. Herbst, 39

                                                 13
       Fed.Appx. 964, 967 (6th Cir. 2002) (“[T]he demonstration of some irreparable
       injury is a sine qua non for issuance of an injunction.”); Friendship Materials,
       Inc. v. Mich. Brick, Inc., 679 F.2d 100, 103 (6th Cir. 1982) (“Despite the overall
       flexibility of the test for preliminary injunctive relief, and the discretion vested in
       the district court, equity has traditionally required such irreparable harm before an
       interlocutory injunction may be issued.”).

Contech Casting, LLC v. ZF Steering Sys., LLC, 931 F.Supp.2d 809, 823 (E.D. Mich. 2013). As

further explained in that case:

       Regarding the second element of the Overstreet framework—irreparable
       harm—the law is settled that a party moving for a preliminary injunction must
       establish more than mere monetary injury. See, e.g., Sampson v. Murray, 415 U.S.
       61, 90, 94 S.Ct. 937, 39 L.Ed.2d 166 (1974) ( “[I]t seems clear that the temporary
       loss of income, ultimately to be recovered, does not usually constitute irreparable
       injury.”); Virginia Petroleum Jobbers Ass'n v. Fed. Power Comm'n, 259 F.2d 921,
       925 (D.C.Cir.1958) (“[I]njuries, however substantial, in terms of money, time and
       energy necessarily expended in the absence of a stay, are not enough. The
       possibility that adequate compensatory or other corrective relief will be available
       at a later date, in the ordinary course of litigation, weighs heavily against a claim
       of irreparable harm.”).
       At the same time, courts have recognized that the irreparable harm element of the
       preliminary injunction framework may be satisfied on a showing that, absent an
       injunction, financial hardship would be so severe that it would cause the moving
       entity to be “completely wiped out,” thereby rendering “a later judgment on the
       merits meaningless.” Stenberg v. Cheker Oil Co., 573 F.2d 921, 924 (6th Cir.
       1978). See also Performance Unlimited, Inc. v. Questar Publishers, Inc., 52 F.3d
       1373, 1382 (6th Cir. 1995) (“The impending loss or financial ruin of [a] business
       constitutes irreparable injury.”).
       However, the moving party must show that irreparable harm is “both certain and
       immediate, rather than speculative or theoretical.” Mich. Coal. of Radioactive
       Material Users, Inc. v. Griepentrog, 945 F.2d 150, 154 (6th Cir. 1991). See also
       Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 22, 129 S.Ct. 365, 172
       L.Ed.2d 249 (2008) (“Issuing a preliminary injunction based only on a possibility
       of irreparable harm is inconsistent with our characterization of injunctive relief as
       an extraordinary remedy that may only be awarded upon a clear showing that the
       plaintiff is entitled to such relief.”).

Id. at 817-18.

       Here, TT Labs has not made the requisite showing. TT Labs’s complaint alleges, in a


                                                 14
conclusory fashion, that it will experience financial harm if the requested injunction is not

issued. It alleges that it may “possibly” be forced out of business before it receives the third-

level administrative decision it seeks. (Compl. at 9). Contrary to its title, the complaint is not a

verified complaint, as explained supra. In addition, TT Labs has not requested an evidentiary

hearing or submitted any declarations or affidavits to establish facts that would support its

conclusory allegations regarding possible financial harm.

       In A1 Diabetes, the plaintiff presented the district court with an actual verified complaint,

and it included specific sworn factual statements to support its alleged financial harm absent the

injunction. For example, the plaintiff established that it receives nearly all of its revenue – 90%

– from Medicare reimbursements, in addition to being under already existing financial pressure

due to declining reimbursement rates and razor thin profit margins. A1 Diabetes & Med. Supply

v. Azar, 2018 WL 7283329 at * 1 (W.D. Tenn. 2018); (see also Verified Complaint in that case).

The plaintiff company in A1 Diabetes included the sworn factual statement that it “will initiate

bankruptcy proceedings” “[o]nce CMS initiates recoupment.” Id. It also showed that it had

already been required to lay off twenty five of its employees. A1 Diabetes & Med. Supply v.

Azar, 937 F.3d at 619.

       Here, all TT Labs has offered are unsupported, conclusory allegations. Thus, while TT

Labs may have a theoretically plausible claim of irreparable financial injury, it has failed to

make the requisite showing needed to obtain the extraordinary remedy of a preliminary

injunction.




                                                 15
                               CONCLUSION & ORDER

      For the reasons set forth above, IT IS ORDERED that Plaintiff’s Motion for Preliminary

Injunction is DENIED.

      IT IS SO ORDERED.
                                          s/Sean F. Cox
                                          Sean F. Cox
                                          United States District Judge

Dated: December 23, 2019




                                            16
